Citation Nr: 0205773	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-33 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his therapist


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  That decision granted service connection for 
PTSD evaluated as 10 percent disabling.  The grant of service 
connection was made effective October 18, 1996.  In January 
1998, the veteran testified before a Hearing Officer at the 
VARO in Los Angeles.  In November 1998 and July 1999 
decisions, the Board remanded the veteran's claim for 
additional development.

In a rating decision dated in April 2000, the evaluation for 
PTSD was raised to 70 percent effective October 18, 1996.  
The development requested in the remand has been completed 
and the claim is again before the Board.  

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  PTSD has been manifested since the effective date of the 
grant of service connection by occasional nightmares, 
interrupted sleep, exaggerated startle response, 
irritability, flashbacks, and social isolation including 
impaired family relationships.

3.  Applying the rating criteria in effect prior to November 
7, 1996, the veteran has not shown that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or that he is demonstrably unable to obtain 
or retain employment.  

4.  Applying the rating criteria in effect on and after 
November 7, 1996, the veteran has not shown total 
occupational and social impairment due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

5.  There has been no evidence presented, during any stage of 
the veteran's claim, that PTSD resulted in psychotic 
symptomatology, gross impairment in cognitive and thought 
processes, virtual isolation in the community from impaired 
contacts, demonstrable unemployment, or total occupational 
and social impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD, have not been met at any time since the effective date 
of the grant of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp 2001); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.10, 4.132, 4.130, Diagnostic Code 9411 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the basis of the RO's decision with 
respect to his claim.  Furthermore, the veteran has been 
notified of the VCAA and VA's duty to assist in developing 
his claim.  In addition, the RO has obtained all identified 
medical evidence pertinent to the veteran's claim, and 
provided the veteran with VA examinations.  In sum, the facts 
relevant to the veteran's claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  Therefore, the Board will proceed to decide the 
veteran's claim on the merits.  

I.  Factual Background

A review of the evidence reflects that the veteran filed his 
claim for service connection in October 1996.

In a statement submitted to the RO in January 1997, with 
respect to symptomatology associated with his PTSD, the 
veteran noted that he had been unable to make and keep 
friends.  He indicated that it was as though he was afraid 
that friends would need him and he would not be there for 
them.  

In March 1997, the veteran was administered the Minnesota 
Multiphasic Personality Inventory (MMPI).  The veteran was 
noted to have obtained a valid profile, indicative of someone 
who had PTSD.  It was also noted that persons with similar 
profiles tended not to be socially at ease and often had 
histories with few rewarding social experiences.  
Furthermore, withdrawal, feelings of lack of worth, as well 
as apathy and lethargy could also be present.  

The same month, March 1997, the veteran was medically 
examined for VA purposes.  In particular, on clinical 
evaluation, the veteran denied auditory and visual 
hallucinations, delusions, and admitted to occasional 
suicidal ideation but denied intent.  The veteran also denied 
assaultive ideation or intent.  His judgment was noted as 
good, and his recent, remote, and past memory were intact.  
The examiner noted the veteran's report of being able to 
function at work with worries about irritability and 
inability to relate to co-workers.  The veteran described 
himself as withdrawn and unfriendly at work.  The examiner's 
diagnosis was PTSD.  

The veteran was again medically examined in August 1997 for 
VA purposes.  On clinical evaluation, in particular, there 
was no evidence of delusions or hallucinations.  Memory and 
concentration span tested normal, judgment was noted as good, 
there were coherent and linear thought processes, and the 
veteran admitted to occasional suicidal thoughts but denied 
any intention or plan.  The examiner noted the veteran's 
report of having difficulty with interpersonal relationships, 
especially those at work.  The examiner's diagnosis was 
chronic PTSD.  He indicated that the veteran's symptoms 
included inability to trust people, difficulties in 
interpersonal relationships, difficulty maintaining close 
personal relationships, and a tendency to isolate from 
others.

In January 1998, the veteran and his therapist testified 
before a Hearing Officer at the RO.  The therapist indicated 
that the veteran did not do well in groups, that he had not 
been able to reconnect with his family of origin, that he 
worked at a time when he didn't have to deal with too many 
people, that he slept in another part of the house away from 
his wife and son, and that his level of isolation was 
extreme.  

On VA psychiatric evaluation in December 1998, the veteran 
was noted to live with his wife and son, to be able to take 
care of himself, to participate in daily household 
activities, and to get along with his family and friends.  On 
clinical evaluation, his mood appeared depressed.  
Orientation, attention, and memory were within normal limits.  
The veteran had no current suicidal or homicidal ideations, 
or delusions or hallucinations.  Judgment appeared within 
normal limits.  

The examiner diagnosed the veteran with PTSD and assigned a 
global assessment of functioning (GAF) of 70.  The examiner 
commented that the veteran presented with severe symptoms of 
PTSD, and that he had significant social and occupational 
impairment as a result.  

A letter from a Vet Center counselor, dated in March 1999, 
notes the veteran's participation in group and individual 
counseling sessions.  The veteran reportedly avoided 
contacting survivors of his unit or watching movies regarding 
Vietnam.  He had problems with emotional numbness, 
hypervigilance, and anger, and these symptoms had been 
chronic problems at work and home.   

On VA examination in November 1999, the veteran reported 
having combat-related nightmares, interrupted sleep, 
exaggerated startle, irritability, avoidance of Vietnam 
stimuli, flashbacks, survivor's guilt, and depression.  In 
addition, the veteran was noted as being socially withdrawn.  
He reported having no ties with others at work apart from 
superficial encounters and he ate lunch by himself.  
Furthermore, the veteran indicated that he originally left 
his family of origin in Memphis because closeness with his 
family was intolerable.  The veteran also reported having no 
friends and being detached from his wife and son.  

The examiner noted that the veteran was very cooperative but 
a very depressed appearing person.  There was no eye contact, 
speech was soft and slow, and occasional tears were reported 
below the surface, with an otherwise constricted affect.  The 
veteran was noted not to be suicidal, thought processes were 
logical, and there were no delusions or hallucinations.  The 
examiner diagnosed the veteran with PTSD and recurrent major 
depression.  A GAF score of 33 was assigned.  The examiner 
commented that the veteran had been severely socially 
impaired by PTSD.  In particular, he had lost the possibility 
of a relationship with his son, his marriage was empty, and 
he had no friends.  

Subsequently, the RO received VA clinical records dated in 
2000 and 2001.  These records reflect the veteran's continued 
treatment for PTSD and depression, to include reported 
problems with interpersonal relationships. In particular, a 
May 2000 VA clinic note reflects a report that the veteran 
had gone out shopping with his wife that weekend.  A 
September 2000 clinic note reflects that the veteran was 
working overtime and on weekends.  

II.  Analysis

The Board notes that the veteran has appealed the RO decision 
assigning an initial 10 percent evaluation for his PTSD.  In 
subsequent rating actions, the veteran's disability rating 
was increased to 30 percent and to the current 70 percent.  
Therefore, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the veteran filed his claim for PTSD in 
October 1996.  Effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2001).  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).
  
In reviewing this case, the Board must evaluate the veteran's 
service-connected PTSD under both the old and current 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.  

Based upon that regulatory scheme prior to November 7, 1996, 
the severity of a psychiatric disability was based upon 
evaluating how the actual symptomatology affected social and 
industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his condition overvalued 
based on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under the former criteria, PTSD warrants a 70 percent 
evaluation where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the reliability, flexibility, and efficiency 
levels are so reduced to result in severe industrial 
impairment.  

A 100 percent evaluation is authorized under the former 
criteria if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; of where 
the PTSD results in a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Based upon the new 
regulatory scheme, when evaluating a mental disorder, the RO 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Under the current criteria, a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2001).   

The old criteria contained in 38 C.F.R. § 4.132, DC 9411, for 
a 100 percent rating are separate and independent bases for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).  In this case, the evidence does not 
demonstrate that the veteran has psychotic symptomatology or 
totally incapacitating psychoneurotic symptoms associated 
with his PTSD.  Additionally, while it has been reported by 
the veteran's therapist that the veteran is underachieving 
given his education and background, the veteran is currently 
employed with United States Postal Service (USPS) and also 
holds part-time positions with other employers.  As such, he 
is not demonstrably unable to obtain or retain employment.  
Furthermore, while it is apparent the veteran's ability to 
interact with others is impaired, he continues to remain 
employed, attends counseling sessions at the VA and Vet 
Center, and has been noted to run errands and shop with and 
for his family.  Therefore, the Board does not find that the 
attitudes of all the veteran's contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.

The Board is cognizant that the evidence reflects that the 
veteran has very limited social interaction with other 
persons both at work and at home as a result of his PTSD.  In 
this respect, the veteran's therapist testified that the 
veteran's social isolation was extremely high.  The VA 
examinations in 1998 and 1999 reflect reports from the 
veteran that his relationships with both his wife and son, as 
well as his family of origin, are strained.  He also reported 
that he has no friends.  In addition, the veteran reportedly 
works the night shift for USPS, eats by himself at work, and 
has little interaction with his fellow employees.  

The Board is aware that the 1998 VA examination report 
reflects the examiner's conclusion that the veteran had 
significant social and occupational impairment as a result of 
his PTSD.  The examiner assigned a GAF score of 70.  The 
Board notes that a GAF score of 61-70 reflects mild 
impairment, with some difficulty in social and occupational 
functioning, but generally functionally pretty well with some 
meaningful interpersonal relationships.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, DC, 
American Psychiatric Association, 1994; 38 C.F.R. §§ 4.125, 
4.130 (2001).  

The 1999 VA examination reflects an assigned GAF score of 33.  
A score of 31-40 reflects major impairment in several areas 
such as work, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work). Id.  

As noted above, under the old regulatory scheme, evidence of 
social inadaptability is evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  In this case, the evidence 
reflects that the veteran is able to continue to work.  The 
Board thus finds, given the current medical findings with 
respect to the veteran's PTSD disability and a thorough 
review of the evidence of record, that the veteran has not 
shown that he warrants a 100 percent rating under the old 
criteria, and the preponderance of the evidence against an 
increased rating under 38 C.F.R. § 4.132.  

With respect to whether a total (100 percent) schedular 
rating is warranted under the new criteria, the Board 
observes that, when evaluating a mental disorder, the RO 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The Board notes as the evidence reflects above, 
that during none of the veteran's VA examinations, has the 
veteran been noted to demonstrate  psychotic symptoms, be a 
threat to himself or others, be unable to perform activities 
of daily living, or was he ever found disorientated.  

The Board, therefore, finds a preponderance of the evidence 
is against a rating greater than 70 percent for PTSD under 
the new criteria.  The veteran has not shown total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations (again, there was no 
evidence of psychotic features); grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

The Board has assessed the record to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under the Fenderson precedent.  In this 
regard, review of the evidence, does not reflect medical 
findings that would warrant a granting of a total schedular 
rating under either the old or new rating criteria during any 
earlier stage of the veteran's claim.  There has been no 
evidence presented that the veteran's PTSD resulted in 
psychotic symptomatology, gross impairment in cognitive and 
thought processes, demonstrable unemployment, total social 
and occupational impairment, or virtual isolation in the 
community.  Based upon the foregoing, the Board is of the 
opinion that the evidence of record does not support a 
finding that the veteran's PTSD has, at any time, met the 
criteria for a 100 percent evaluation.  

Finally, the Board is mindful of the service representative's 
arguments as noted in a submitted Appellant's Brief, dated in 
May 2002.  The arguments appear focused on those regulations 
governing the evaluation of the veteran's PTSD in effect on 
and after November 7, 1996.  The Board has evaluated the 
veteran's PTSD disability, in particular, with consideration 
of 38 C.F.R. § 4.126.  However, as was reported above, even 
with consideration of his obvious social impairment, the 
veteran maintains the ability to stay employed, most notably 
with the USPS.  Furthermore, an inability to establish and 
maintain effective relationships and/or difficulty in 
adapting to stressful circumstances (including work), the 
veteran's most apparent impairments gleaned from the 
evidence, are criteria warranting a 70 percent evaluation.  
Thus, when the Board considers both section 4.126 and the 
rating criteria, it continues to find the veteran's 
disability rating does not warrant a rating in excess of 70 
percent.  


ORDER

A rating in excess of 70 percent for PTSD is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

